USCA11 Case: 20-13405      Date Filed: 04/27/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13405
                   Non-Argument Calendar
                   ____________________

CARLOS L. WOODSON,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:02-cv-21921-PAS
                   ____________________
USCA11 Case: 20-13405        Date Filed: 04/27/2022     Page: 2 of 6




2                      Opinion of the Court                20-13405


Before WILSON, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
      Carlos Livon Woodson, a state prisoner proceeding pro se,
appeals the dismissal of his Federal Rule of Civil Procedure Rule
60(b) motion. For the reasons stated, we affirm the district court’s
dismissal.
                                     I.
        Woodson is serving a forty-five-year total sentence for one
count of burglary with intent to commit an assault or battery and
two counts of sexual battery with use of a deadly weapon. In his
Rule 60(b) motion, he argued to the district court that his pretrial
right to access the state’s evidence was violated by not being able
to test small pieces of DNA remaining after the state’s tests. Wood-
son asserted that new testing technology now allowed those small
pieces to be tested, so the district court should reopen his original
28 U.S.C. § 2254 proceeding from 2002 to test it. The district court
dismissed his motion for reconsideration for lack of jurisdiction af-
ter finding that the motion challenged the legality of Woodson’s
state court conviction and that Woodson had not applied for leave
to file a successive petition before this Court.
       On appeal, Woodson argues that the state’s denial of his ac-
cess to DNA at trial prevented him from having effective assistance
of counsel. Woodson also asserts that more accurate DNA testing
became available, meaning that he could not test the DNA to prove
USCA11 Case: 20-13405         Date Filed: 04/27/2022     Page: 3 of 6




20-13405                Opinion of the Court                         3

his actual innocence. He contends that should he have been able
to test the DNA, no reasonable juror would have found him guilty.
                                     II.
        When appropriate, we review a district court’s order on a
Rule 60(b) motion for abuse of discretion. Willard v. Fairfield S.
Co., Inc., 472 F.3d 817, 821 (11th Cir. 2006). At the outset, how-
ever, we consider whether the district court had jurisdiction to con-
sider a Rule 60(b) motion. See Williams v. Chatman, 510 F.3d 1290,
1293 (11th Cir. 2007) (“Federal courts are ‘obligated to inquire into
subject-matter jurisdiction sua sponte whenever it may be lack-
ing.’” (quoting Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.
2004)). We review jurisdictional issues de novo. Id. We will liber-
ally construe pro se filings “to discern whether jurisdiction . . . can
be founded on a legally justifiable base.” Fernandez v. United
States, 941 F.2d 1488, 1491 (11th Cir. 1991). Accordingly, courts are
obligated to “look behind the label” of pro se inmate filings to de-
termine whether they are cognizable under “a different remedial
statutory framework.” United States v. Jordan, 915 F.2d 622, 624–
25 (11th Cir. 1990).
       Federal Rule of Civil Procedure 60 provides a limited basis
for a party to seek relief from a final judgment in a civil case. Rule
60(b) states in relevant part:
       On motion and just terms, the court may relieve a
       party or its legal representative from a final judgment,
       order, or proceeding for the following reasons:
USCA11 Case: 20-13405         Date Filed: 04/27/2022   Page: 4 of 6




4                      Opinion of the Court               20-13405

      (1) mistake, inadvertence, surprise, or excusable ne-
      glect;
      (2) newly discovered evidence that, with reasonable
      diligence, could not have been discovered in time to
      move for a new trial under Rule 59(b);
      (3) fraud (whether previously called intrinsic or ex-
      trinsic), misrepresentation, or misconduct by an op-
      posing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or dis-
      charged; it is based on an earlier judgment that has
      been reversed or vacated; or applying it prospectively
      is no longer equitable; or
      (6) any other reason that justifies relief.
       According to the Rules Governing 28 U.S.C. § 2254, the Fed-
eral Rules of Civil Procedure “may be applied, when appropriate”
in habeas proceedings, but only “to the extent that they are not in-
consistent with any statutory provisions or these rules.” 28 U.S.C.
§ 2254 R. 12. We likewise have noted that “statutory provisions
governing habeas proceedings also trump general civil rule provi-
sions that are inconsistent, and that is especially true of subse-
quently enacted statutory provisions such as those in the [Anti-Ter-
rorism and Effective Death Penalty Act].” Gonzalez v. Sec’y for
Dep’t of Corr., 366 F.3d 1253, 1270 (11th Cir. 2004) (en banc); see
also Fed. R. Civ. P. 81(a)(4).
USCA11 Case: 20-13405         Date Filed: 04/27/2022      Page: 5 of 6




20-13405                Opinion of the Court                          5

        In habeas cases, the Supreme Court has held that Rule 60(b)
motions are to be considered impermissible successive habeas pe-
titions if the prisoner either (1) raises a new ground for substantive
relief, or (2) attacks the habeas court’s previous resolution of a
claim on the merits. Gonzalez v. Crosby, 545 U.S. 524,
531–32 (2005). On the other hand, a Rule 60(b) motion can proceed
if “neither the motion itself nor the federal judgment from which
it seeks relief substantively addresses federal grounds for setting
aside the movant’s . . . conviction.” Id. at 533. Thus, a Rule 60(b)
motion would be proper, for example, if it (1) asserts that a federal
court’s previous habeas ruling that precluded a merits determina-
tion (i.e., a procedural ruling such as a failure to exhaust, a proce-
dural bar, or a statute-of-limitations bar) was in error; or (2) attacks
a defect in the federal habeas proceeding’s integrity, such as a fraud
upon the federal habeas court. See id. at 532–36 & nn.4–5.
        Under 28 U.S.C. § 2244(b)(3)(A), a state prisoner who wishes
to file a second or successive habeas corpus petition must move the
court of appeals for an order authorizing the district court to con-
sider such a petition. Here, the district court did not err when it
dismissed Woodson’s Rule 60(b) motion as an impermissible suc-
cessive § 2254 petition. The district court had the authority to look
behind the label of Woodson’s motion and recharacterize it to the
relevant statutory framework. Fernandez, 941 F.2d at 1491; Jor-
dan, 915 F.2d at 624–25. While Woodson may have couched his
claim as a Rule 60(b) motion, the motion directly attacked the va-
lidity of his conviction by arguing that the DNA evidence would be
USCA11 Case: 20-13405             Date Filed: 04/27/2022         Page: 6 of 6




6                          Opinion of the Court                       20-13405

used to prove his actual innocence. Because those arguments make
it an impermissible successive § 2254 petition, see Crosby, 545 U.S.
at 531–32, Woodson was required to apply for leave to file such a
pleading before this Court, and Woodson has failed to do so. See
28 U.S.C. § 2244(b)(3)(A). Accordingly, we affirm the decision to
dismiss the motion.1
        AFFIRMED.




1 To the extent  that Woodson’s arguments constitute an application for leave
to file a second or successive 28 U.S.C. § 2254 petition, we would dismiss it, as
those arguments contain the same gravamen as his prior successive applica-
tions, and we do not have the jurisdiction to consider it. In re Bradford, 830
F.3d 1273, 1277 (11th Cir. 2016); see In re Everett, 797 F.3d 1282, 1288; In re
Baptiste, 828 F.3d 1337, 1339; In re Mills, 101 F.3d 1369, 1371 (11th Cir. 1996).